                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


KIM ELIZABETH ROSE THATCHER,                 )
                Plaintiff,                   )
                                             )
v.                                           )       JUDGMENT
                                             )
                                             )       No. 5:19-CV-451-FL
ANDREW SAUL, Commissioner of                 )
Social Security,                             )
                 Defendant.                  )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the parties’ stipulation as to payment of attorney fees.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
May 7, 2021, it is ordered that defendant pay to plaintiff $5,750.00 in attorney’s fees, in full
satisfaction of any and all claims arising under the Equal Access to Justice Act, 28 U.S.C. § 2412.

This Judgment Filed and Entered on May 7, 2021, and Copies To:
Michael W. Bertics (via CM/ECF Notice of Electronic Filing)
Cassia W. Parson / Wanda Mason (via CM/ECF Notice of Electronic Filing)

May 7, 2021                           PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
